

116 HR 4977 IH: Higher Education Funds Integrity Act
U.S. House of Representatives
2019-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4977IN THE HOUSE OF REPRESENTATIVESNovember 1, 2019Mr. Phillips introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to prohibit the use of Federal funds to be used to pay an
			 individual for influencing or attempting to influence an officer of
			 employer of any agency, Member of Congress, an officer or employee of
			 Congress, or an employee of a Member of Congress, and for other purposes.
	
 1.Short titleThis Act may be cited as the Higher Education Funds Integrity Act. 2.Certification regarding the use of certain Federal funds (a)In generalPart B of title I of the Higher Education Act of 1965 (20 U.S.C. 1011 et seq.) is amended by adding at the end the following:
				
					129.Certification regarding the use of certain Federal funds
 (a)ProhibitionNo Federal funds received under this Act by an institution of higher education or other postsecondary educational institution may be used to pay any person for influencing or attempting to influence an officer or employee of any agency, a Member of Congress, an officer or employee of Congress, or an employee of a Member of Congress in connection with any Federal action described in subsection (b).
 (b)ApplicabilityThe prohibition in subsection (a) applies with respect to the following Federal actions: (1)The awarding of any Federal contract.
 (2)The making of any Federal grant. (3)The making of any Federal loan.
 (4)The entering into of any Federal cooperative agreement. (5)The extension, continuation, renewal, amendment, or modification of any Federal contract, grant, loan, or cooperative agreement.
 (c)Lobbying and earmarksNo Federal student aid funding under this Act may be used to hire a registered lobbyist or pay any person or entity for securing an earmark.
 (d)CertificationEach institution of higher education or other postsecondary educational institution receiving Federal funding under this Act, as a condition for receiving such funding, shall annually certify to the Secretary that the requirements of subsections (a) through (c) have been met.
 (e)Actions To implement and enforceThe Secretary shall take such actions as are necessary to ensure that the provisions of this section are implemented and enforced..
 (b)Conforming amendmentSection 119 of the Higher Education Opportunity Act (20 U.S.C. 1011m) is repealed. 